Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 20, 2022

                                            No. 04-21-00587-CV

                 IN RE Arlette Dominguez BELVER and Fav Swimmers II, LLC 1

                                                   ORDER

        Relators filed a motion to withdraw their petition for writ of mandamus because they no
longer wished to pursue their mandamus action. We grant the motion and dismiss the petition for
writ of mandamus.

        It is so ORDERED on April 20, 2022.



                                                        _____________________________
                                                        Patricia O. Alvarez, Justice

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 20th day of April, 2022.

                                                        _____________________________
                                                        Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019CI20964, pending in the 150th Judicial District Court, Bexar County,
Texas, the Honorable Monique Diaz presiding.